Form: Dismiss TRAP 42.1(a)(1)










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



BEXAR COUNTY AND SHERIFF
RALPH LOPEZ,

                            Appellants,

v.

RAFAEL RODRIGUEZ
MAGALLANES,

                            Appellee.

§

§

§

§

§

No. 08-02-00261-CV

Appeal from the

210th Judicial District Court

of El Paso County, Texas

(TC#99-2863)


O P I N I O N


	Pending before the Court is the Appellants' motion to dismiss and the Appellee's
motion to dismiss this appeal pursuant to Tex. R. App. P. 42.1(a)(2), which states:
	(a) The appellate court may dispose of an appeal as follows:

 
		(2)	By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, 
.               .               .




	The parties have complied with the requirements of Rule 42.1(a)(2).  The Court has
considered this cause on the motions and concludes the motions should be granted and the
appeal should be dismissed.  We therefore dismiss the appeal.

May 1, 2003
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)